Title: To George Washington from George Clinton, 14 September 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir
          Kingston [N.Y.] 14th Sepr 1779
        
        I am favored with your Excellency’s Letter of the 8th Inst. and should have immediately acknowledged the Rect of it but was at Marble Town when the Express arrived at this Place & did not see him. I am to thank Your Excellency for forwardg the Dispatches from my Brother they contain the same Accounts as those from Genl Sullivan.
        I Inclosed your Exy a Copy of a Letter from Lt Colo. van Dyck commandg at Fort Schuyler—Altho I presume the Action mentioned in

it to be the same which happened at New Town, tho’ something differently related; yet it is expressive of the Impressions made on the Minds of the Savages & gives some farther Accts which may be true respectg our Operations in that Quarter.
        I thank you for your obliging Offer of advising me by Express of the arrival of the Count la Luzerne at Head Qurs and shall do myself the Honor of waiting upon your Excellency & of paying my Respects to him if my Attendance on the Legislature who are now sitting will admit of it without public Inconvenience be dispensed with. Which I have some Reason to apprehend, as we are now drawg near the Close of the Session when my personal Attendance becomes daily more necessary will not be the Case.
      